Citation Nr: 0508433	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  03-29 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a disability manifested 
by loss of balance, including as secondary to service-
connected traumatic facial injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1948 to 
July 1952.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.

In March 2004, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDING OF FACT

Loss of balance is not related to active service or to 
service-connected disability.


CONCLUSION OF LAW

Loss of balance was not incurred in or aggravated by service 
and is not causally related to service-connected disability.  
38 U.S.C.A. §§ 1110, 5107(b) (West  2002); 38 C.F.R. §§ 
3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

On October 2, 2002, the RO sent a letter to the veteran 
advising him what evidence was required to substantiate his 
claim.  The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA would obtain reports from VA medical centers or clinics.  
While the October 2002 notice letter did not specifically 
advise the veteran to provide any evidence in his possession 
that pertains to his claim, he was informed that he could 
either obtain medical reports from private facilities himself 
or sign consent for so that VA could request the reports.  
The Board finds that the veteran was sufficiently put on 
notice as to the need for any available evidence to be 
received by VA and associated with the claims file, whether 
the evidence was in his possession, obtained by him, or 
obtained by VA.  In addition the Board notes that the October 
2, 2002 notice letter, which preceded the October 24, 2002 
rating decision, satisfies the timing element of the 
Pelegrini decision for the veteran's claim on appeal.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial to the veteran.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records and VA 
treatment records.  Further, the veteran was afforded a VA 
examination in connection with his claim.  The veteran has 
not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claim.  As such, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  

II.	Procedural Background

In August 2001, the veteran submitted a statement that he 
wished to file for reopening of his service connection claim 
on his sinus.  A rating decision in May 2002 continued the 30 
percent rating assigned for fracture of the left malar bone 
with traumatic neuritis, left infra orbital nerve and 
sinusitis the left frontal and maxillary, post operative.  In 
September 2002, the RO received the veteran's notice of 
disagreement with the May 2002 rating decision as well as a 
claim for service connection for loss of balance and 
headaches secondary to service-connected disability.  

A rating decision in October 2002 denied service connection 
for loss of balance and headaches.  During the January 2003 
hearing before a decision review officer, the veteran's 
representative used the opportunity to express disagreement 
with the October 2002 rating decision.  In a July 2003 rating 
decision, the RO granted an increased evaluation of 50 
percent for service connected left facial fracture based on 
chronic sinusitis with headaches and granted a separate 
service connected disability for left facial fracture based 
on left inferior orbital nerve paresthesia.  The July 2003 
rating decision also denied service connection for loss of 
balance.  A statement of the case for the same three issues 
was issued that same day, July 31, 2003.

A VA Form 9 was received in September 2003.  The veteran 
indicated that he wanted a BVA hearing at a local VA office, 
that he had read the statement of the case and any 
supplemental statement of the case he received, and that he 
was only appealing the issue of loss of balance.  In October 
2003, the veteran requested a videoconference hearing.  The 
VA Form 646 dated in November 2003 noted only the issue of 
service connection for loss of balance or entitlement to 
additional compensation for loss of balance due to service 
connected traumatic facial injury.

III.	Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

 Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury pursuant to 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

In September 2002, the veteran submitted a statement in which 
he requested service connection for loss of balance.  The 
veteran stated that it had been a problem since he was 
injured on active duty and that he has been unable to get on 
a ladder and cannot look out of a second-floor (or higher) 
window without losing his balance.  

The veteran's service medical records indicate that he 
fractured his left malar bone when he was struck in the face 
with a piece of iron pipe in August 1951.  Thereafter, the 
veteran complained of daily headaches and temporary momentary 
blackouts on a few occasions.     

At the VA examination in March 1953 the examiner noted the 
neurological examination revealed normal cranial nerves and 
funduscopic examination revealed normal discs with good 
venous pulsations.  The examiner noted that he could elicit 
no motor abnormalities and no disturbance in coordination, 
station or gait.

At the VA examination in February 1958, the veteran noted 
that the blackout episodes had almost disappeared.  The only 
episode he could recall since the 1953 VA examination 
reportedly occurred in 1956.  The examiner noted that 
coordination was good.

At the VA neurological examination in July 1999, the veteran 
complained of headaches and sinus problems and occasional 
episodes of double vision.  The examiner noted that there was 
no neurological diagnosis.  

At the VA examination in October 2002, the veteran complained 
of loss of balance and headaches.  The examination revealed 
normal Romberg, normal tandem gait and no evidence of inner 
ear disease causing loss of balance.  The examiner noted, 
"This is most likely related to an anxiety issue and not an 
inner ear issue."  

The Board finds that there is no competent medical evidence 
of record that links the veteran's loss of balance to any 
incident of service or to a service-connected disability.  
Absent a showing of a current chronic disability which could 
be related to service, entitlement to service connection for 
loss of balance must be denied.

As the preponderance of the evidence is against the above 
claims, the benefit of the doubt doctrine is not applicable.  
38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).




ORDER

Entitlement to service connection for a disability manifested 
by loss of balance, including as secondary to service-
connected traumatic facial injury is denied.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


